Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 11/14/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190056568).

    PNG
    media_image1.png
    763
    600
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches (Fig. 3, Table 3, +-+-++--) An optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth, seventh and eighth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein:
the first lens element is arranged to be a lens element in a first order from the object side to the image side;
the second lens element is arranged to be a lens element in a second order from the object side to the image side and has negative refracting power;
the third lens element is arranged to be a lens element in a third order from the object side to the image side;
the fourth lens element is arranged to be a lens element in a fourth order from the object side to the image side and has negative refracting power;
an optical axis region of the object-side surface of the fourth lens element is concave;
the fifth lens element is arranged to be a lens element in a fifth order from the object side to the image side;
the sixth lens element is arranged to be a lens element in a sixth order from the object side to the image side;
the seventh lens element is arranged to be a lens element in a seventh order from the object side to the image side and has negative refracting power;
the eighth lens element is arranged to be a lens element in a first order from the image side to the object side;
an optical axis region of the object-side surface of the eighth lens element is concave;
a half field of view of the optical imaging lens is represented by HFOV;
a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; and
the optical imaging lens satisfies an inequality:
HFOV/TTL≥(39.2/5.05)°/mm.

Huang does not teach HFOV/TTL≥8.500°/mm.
Absent any showing of criticality and/or unpredictability, having HFOV/TTL≥8.500°/mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact system by scaling down the optical imaging lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang by having HFOV/TTL≥8.500°/mm for the purposes of having a compact system.
 
Regarding claim 2, Huang further teaches The optical imaging lens according to claim 1, wherein a thickness of the sixth lens element along the optical axis is represented by T6, a thickness of the seventh lens element along the optical axis is represented by T7, a distance from the image-side surface of the sixth lens element to the object-side surface of the seventh lens element along the optical axis is represented by G67, a distance from the image-side surface of the seventh lens element to the object-side surface of the eighth lens element along the optical axis is represented by G78, and the optical imaging lens further satisfies an inequality: TTL/(T6+G67+T7+G78)≤4.500 (5.05/1.5).

Regarding claim 3, Huang further teaches The optical imaging lens according to claim 1, wherein a thickness of the fifth lens element along the optical axis is represented by T5, a thickness of the sixth lens element along the optical axis is represented by T6, a thickness of the seventh lens element along the optical axis is represented by T7, and the optical imaging lens further satisfies an inequality: (T6+T7)/T5≤3.600 (0.704/0.484).

Regarding claim 4, Huang further teaches The optical imaging lens according to claim 1, wherein a thickness of the second lens element along the optical axis is represented by T2, a thickness of the third lens element along the optical axis is represented by T3, a thickness of the fourth lens element along the optical axis is represented by T4, a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (T2+G23+T3)/T4≤4.200 (0.865/0.26).

Regarding claim 5, Huang further teaches The optical imaging lens according to claim 1, wherein a thickness of the first lens element along the optical axis is represented by T1, a thickness of the seventh lens element along the optical axis is represented by T7, a thickness of the eighth lens element along the optical axis is represented by T8, a distance from the image-side surface of the seventh lens element to the object-side surface of the eighth lens element along the optical axis is represented by G78, and the optical imaging lens further satisfies an inequality: (T7+G78+T8)/T1≤3.500 (1.049/0.521).

Regarding claim 6, Huang further teaches The optical imaging lens according to claim 1, wherein a thickness of the second lens element along the optical axis is represented by T2, a thickness of the fifth lens element along the optical axis is represented by T5, a thickness of the sixth lens element along the optical axis is represented by T6, a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (G45+T5+T6)/T2≤5.300 (0.933/0.202).

Claim(s) 1,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20210018729).

    PNG
    media_image2.png
    429
    603
    media_image2.png
    Greyscale

Regarding claim 1, Li teaches (Fig. 3, Tables 4-6, +-+--+--) An optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth, seventh and eighth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein:
the first lens element is arranged to be a lens element in a first order from the object side to the image side;
the second lens element is arranged to be a lens element in a second order from the object side to the image side and has negative refracting power;
the third lens element is arranged to be a lens element in a third order from the object side to the image side;
the fourth lens element is arranged to be a lens element in a fourth order from the object side to the image side and has negative refracting power;
an optical axis region of the object-side surface of the fourth lens element is concave;
the fifth lens element is arranged to be a lens element in a fifth order from the object side to the image side;
the sixth lens element is arranged to be a lens element in a sixth order from the object side to the image side;
the seventh lens element is arranged to be a lens element in a seventh order from the object side to the image side and has negative refracting power;
the eighth lens element is arranged to be a lens element in a first order from the image side to the object side;
an optical axis region of the object-side surface of the eighth lens element is concave;
a half field of view of the optical imaging lens is represented by HFOV;
a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL.

Li does not teach HFOV/TTL≥8.500°/mm.
Absent any showing of criticality and/or unpredictability, having HFOV/TTL≥8.500°/mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact system by scaling down the optical imaging lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li by having HFOV/TTL≥8.500°/mm for the purposes of having a compact system.
 
Regarding claim 7, Li further teaches The optical imaging lens according to claim 1, wherein a thickness of the second lens element along the optical axis is represented by T2, a thickness of the third lens element along the optical axis is represented by T3, a distance from the image-side surface of the first lens element to the object-side surface of the second lens element along the optical axis is represented by G12, an effective focal length of the optical imaging lens is represented by EFL, and the optical imaging lens further satisfies an inequality: EFL/(G12+T2+T3)≤4.700 (4.32/1.3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234